Exhibit 10.2



ACCESSION AGREEMENT

 

This ACCESSION AGREEMENT (the “Agreement”), dated as of May 10, 2013, is by and
among Crumbs Bake Shop, Inc., a Delaware corporation with offices located at 110
West 40th Street, Suite 2100, New York, New York 10018 (the “Company”), Michael
Serruya (the “Buyer”) and the Buyer Assignee(s) listed on the signature pages
hereto (individually, a “Buyer Assignee” and collectively, the “Buyer
Assignees”).

 

The Company and the Buyer have executed and delivered that certain Securities
Purchase Agreement, dated April 29, 2013, as amended by that certain First
Amendment to the Securities Purchase Agreement, dated as of May 9, 2013
(collectively, the “SPA”), for the purchase and sale of senior convertible
notes, in the aggregate amount of up to $10,000,000, in the form attached
thereto as Exhibit A (the “Notes”), which Notes shall be convertible into shares
of the Company’s common stock, $0.0001 par value per share, in accordance with
the terms of the Notes.

 

Pursuant to Section 1(e) and 9(g) of the SPA, the Buyer is permitted to assign
any and all of Buyer’s rights and obligations with respect to his purchase of
Notes thereunder prior to any Closing upon the satisfaction of the requirements
set forth in the SPA.

 

The Buyer desires to assign his rights and obligations with respect to the
purchase of Notes to each of the Buyer Assignees in the aggregate original
principal amount set forth opposite such Buyer Assignee’s name on the Schedule
of Buyer Assignees attached hereto (the “Schedule of Buyer Assignees”).

 

Each Buyer Assignee wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, a Note in the aggregate original
principal amount set forth opposite such Buyer Assignee’s name on the Schedule
of Buyer Assignees.

 

Any term used herein and not defined shall have the meaning assigned to such
term in the SPA.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Buyer and each
Buyer Assignee hereby agree as follows:

 

1.Purchase and Sale of Notes. Pursuant to Section 1(e) and 4(y) of the SPA, the
Buyer hereby assigns to the Buyer Assignees, and the Buyer Assignees each hereby
assume from the Buyer, that portion of the Buyer’s obligation to purchase the
Notes listed on the Schedule of Buyer Assignees in the amounts and on the dates
set forth therein next to each Buyer Assignee’s name, a copy of which is
attached hereto and incorporated herein by reference.

 

2.Representations and Warranties of each Buyer Assignee. Each Buyer Assignee,
severally and not jointly, represents and warrants to the Company with respect
to only itself that, as of the date hereof and as of the Closing Date when such
Buyer Assignee purchases Notes from the Company, all of the representations and
warranties contained in Section 2 of the SPA, applied to such Buyer Assignee as
if it were the Buyer, are true and correct.

 





 

 

3.Representations and Warranties of the Company. The Company represents and
warrants to each Buyer Assignee that, as of the date hereof and as of the
Closing Date when such Buyer Assignee purchases Notes from the Company, all of
the representations and warranties contained in Section 3 of the SPA are true
and correct.

 

4.Bound by Transaction Documents. Each Buyer Assignee hereby accedes and becomes
a party to the SPA with the same force and effect as if originally named as a
Buyer therein and agrees to be bound by the terms of the Transaction Documents
with respect to the Notes that it purchases from the Company (the “Assigned
Notes”), such that each Buyer Assignee, with respect to its Assigned Notes,
shall be deemed a Buyer under the Transaction Documents. Additionally, each
Buyer Assignee, with respect to its Assigned Notes, shall be entitled to receive
all of the rights and benefits provided to, and shall be subject to all of the
obligations imposed on, the Buyer under the Transaction Documents.

 

5.Release of Buyer. Upon the Closing of the sale of Assigned Notes to a Buyer
Assignee, the Company agrees to release the Buyer from any and all obligations
under the SPA with respect to such Assigned Notes, including, without
limitation, that portion of Buyer’s commitment to purchase Notes from the
Company in the aggregate principal amount of the Assigned Notes so sold;
provided, however, that in the event such Closing does not occur due to a
material breach by the Company of its obligations under this Agreement and the
SPA, then such release of Buyer shall nevertheless apply. The Company agrees to
hold harmless the Buyer for any misrepresentations made by the Buyer Assignees
hereunder with respect to the Notes purchased by such Buyer Assignees. Each
Buyer Assignee agrees to release the Buyer from any and all obligations it may
have pursuant to the SPA or any Transaction Document in relation to the Assigned
Notes purchased by such Buyer Assignee and agrees to hold harmless the Buyer
with respect to any misrepresentation made by the Company hereunder with respect
to the such Assigned Notes.

 

6.Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement or the SPA shall be
given in accordance with the terms of the SPA to the Buyer Assignees at the
address, facsimile number and e-mail address listed on the Schedule of Buyer
Assignees.

 

7.Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

 

[Signatures Appear on Following Pages]

 

2

 

 

IN WITNESS WHEREOF, the Buyer, each Buyer Assignee and the Company have caused
their respective signature page to this Agreement to be duly executed as of the
date first written above.

 

  COMPANY:         CRUMBS BAKE SHOP, INC.               By: /s/ John D. Ireland
  Name: John D. Ireland   Title: Senior Vice President and CFO              
BUYER:         /s/ Michael Serruya   Michael Serruya               BUYER
ASSIGNEES:         FRONT STREET INVESTMENT MANAGEMENT, INC.         By: /s/
Frank Mersch   Name: Frank Mersch   Title: Portfolio Manager               YORK
PLAINS INVESTMENT CORP.         By: /s/ Shawn Dym   Name: Shawn Dym   Title:
Director               ASTON HILL ASSET MANAGEMENT INC., on behalf of funds
listed on Schedule A         By: /s/ Vivian Lo   Name: Vivian Lo   Title: Vice
President, Portfolio Manager               KITCHENER INVESTMENT CORP.        
By: /s/   Name: Commerce Services Limited/Corporate Associates Limited   Title:
Directors

  

 



[Signature Page to Accession Agreement]

 



3

 

 

SCHEDULE OF BUYER ASSIGNEES

 

(1) (2) (3) (4) (5) (6) (7) (8)                 Buyer Assignee Address and
Facsimile Number Aggregate Original Principal Amount of Notes First Closing Date
Original Principal Amount of Notes Purchased First Closing Date Purchase Price
[Subsequent Closing Date]  Original Principal Amount of Notes Purchased
[Subsequent Closing Date] Purchase Price Legal Representative’s
Address and Facsimile Number Front Street Investment Management Inc.1  
$2,000,000 $2,000,000 $2,000,000 $[             ] $[             ]   Aston Hill
Asset Management Inc.2   3,000,000 3,000,000 3,000,000 [              ]
[              ]   Kitchener Investment  Corp.   1,500,000 1,500,000 1,500,000
[              ] [              ]   York Plains Investment Corp.   500,000
500,000 500,000 [              ] [              ]   TOTAL   $7,000,000  
$7,000,000 $[              ] $[              ]  

  

 



1 By fund, as follows: Front Street Tactical Equity Class ($630,000), Front
Street Canadian Hedge Fund ($925,000), Front Street Global Opportunities Class
($245,000) and Front Street Growth and Income Class ($200,000).

2 By fund, as follows: IA Clarington Global Income Fund ($1,835,000), Redwood
Income Strategies Class ($160,000), Aston Hill Growth and Income Fund
($650,000), Aston Hill Capital Growth Fund ($325,000) and Aston Hill
Opportunities Fund ($30,000).

 



4

